Exhibit 10.2

PERFORMANCE SHARE AGREEMENT

 

Total System Services, Inc. (“Company”) confirms that, on [grant date] (the
“Grant Date”), it granted you, [name], [number] Performance Shares (your
“Performance Shares”). Your Performance Shares are subject to the terms and
conditions of this Performance Agreement (this “Agreement”) and the Company’s
2007 Omnibus Plan (the “Plan”).

 

 

1.

Standard Performance Terms.

 

(a)    The terms of this Section 1 shall be referred to as the "Standard
Performance Terms" and will apply to your Performance Shares except in so far as
Sections 2 (Change of Employment Status) or 3 (Change of Control) apply.

 

(b)    The initial Performance Period for your Performance Shares (the "Initial
Performance Period") will begin on the January 1 preceding the Grant Date and
end on December 31 immediately following the Grant Date. The secondary
Performance Period for your Performance Shares (the "Secondary Performance
Period") will begin on the January 1 preceding the date of grant and end on the
December 31 immediately preceding the third anniversary of the beginning of the
Secondary Performance Period. After the conclusion of the Secondary Performance
Period, the Committee shall certify in writing the number of Performance Shares
payable in accordance with Section 1(c) (your "Final Performance Shares"), and
your Final Performance Shares will be due and payable in Shares.

 

(c)    The Committee will determine your Final Performance Shares by multiplying
your Performance Shares by the "Performance Factor." The Performance Factor
means a percentage (from zero to 240%) which is the product of the Initial
Performance Factor and the TSR multiplier as defined in (1) and (2) below,
respectively.

 

(1)    The first percentage (the "Initial Performance Factor") will be based on
the Company's earnings per share performance during the Initial Performance
Period and will range from zero to 200%. Within 90 days after the beginning of
the Initial Performance Period, the Committee will establish a performance goal
for such calendar year based upon the Company's earnings per share (such goal is
hereinafter referred to as the "Primary Performance Measure"). After the
conclusion of the Initial Performance Period, the Committee will determine the
amount of the Initial Performance Factor based upon whether the Primary
Performance Measure was attained.

 

(2)    The second percentage (the "TSR Multiplier") will range from 80% to 120%
and will be based upon the Company's performance with respect to Total
Shareholder Return relative to the other companies in the Standard and Poor's
Technology Index determined in accordance with the table below. For this



purpose, "Total Shareholder Return" shall equal: (a) the change in Company's
stock price during the Secondary Performance Period plus dividends paid to the
Company's shareholders during the Secondary Performance Period; divided by (b)
the Company's initial share price at the beginning of the Secondary Performance
Period.

 

                

Company Rank in

3-Year TSR versus Peers

 

Percentile*

 

TSR Multiplier

 

Top 20%

 

81st to 100th

 

120%

Next 20%

61st to 80th

110%

Middle 20%

41st to 60th

100%

Next 20%

21st to 40th

90%

Bottom 20%

0th to 20th

80%

 

 

*There is no interpolation between percentiles.

 

2.       Change of Employment Status. Except as otherwise provided in this
Section 2 or Section 3, you must remain employed with the Company or an
Affiliate through the Secondary Performance Period in order to be paid your
Final Performance Shares. For purposes of this Section 2, your transfer between
the Company and an Affiliate, or among Affiliates, will not be a termination of
employment. In the event of a Change of Control, any applicable terms of Section
3 (Change of Control) will supersede the terms of this Section 2.

 

(a)    Long-Term Disability. In the event you qualify for long-term disability
benefits under a plan or arrangement offered by the Company or an Affiliate for
its employees, the Standard Performance Terms will continue to apply to your
Performance Shares. The amount paid to you at the end of the Secondary
Performance Period will be prorated based on the ratio of number of months you
were employed during the Secondary Performance Period to the total number of
months in the Secondary Performance Period. Partial months of employment will be
counted as full months for purposes of this calculation.

 

(b)    Death. In the event that your employment with the Company or an Affiliate
terminates due to your death, your Performance Shares will be immediately due
and payable in Shares to your beneficiary and will be determined without regard
to the Standard Performance Terms.

 

(c)    Retirement. If your employment with the Company or an Affiliate
terminates on or after your early retirement date, which is defined as
attainment of age 62 with 15 or more years of service, or your normal retirement
date, which is defined as attainment of age 65, the Standard Performance Terms
will continue to apply to your Performance Shares. The amount paid to you at the
end of the Secondary Performance Period will be prorated based on the ratio of
number of months you were employed during the Secondary Performance Period to
the total number of months in

 

2



the Secondary Performance Period. Partial months of employment will be counted
as full months for purposes of this calculation.

 

(d)    Other Termination of Employment. Unless the Committee determines
otherwise, if no other provision in this Section 2 regarding change of
employment status applies, including, for example, your voluntary termination of
employment, or your involuntary termination by the Company or an Affiliate, your
Performance Shares will be forfeited immediately.

 

3.       Change of Control. In the event of a Change of Control (as defined in
Section 2.8 of the Plan) and your subsequent termination of employment within
two years following the date of such Change of Control either (i) by the Company
for any reason other than Cause or (ii) by you for Good Reason (as the terms
"Cause" and "Good Reason" are defined in the Company's Change of Control Plan
Document, the provisions of which are incorporated herein by reference), you
will receive shares calculated as follows:

 

(a)    if the termination of employment occurs during the Initial Performance
Period, you will receive Shares equal to the number of Performance Shares
determined without regard to the Standard Performance Terms; or

 

(b)    if the termination of employment occurs during the Secondary Performance
Period, but after the Initial Performance Period, you will receive Shares based
on the product of the Performance Shares multiplied by the Initial Performance
Factor without regard to the TSR Multiplier.

 

4.       Nontransferability of Awards. Except as provided in Section 5 or as
otherwise permitted by the Committee, you may not sell, transfer, pledge, assign
or otherwise alienate or hypothecate any of your Performance Shares, and all
rights with respect to your Performance Shares are exercisable during your
lifetime only by you.

 

5.       Beneficiary Designation. You may name any beneficiary or beneficiaries
(who may be named contingently or successively) who may then exercise any right
under this Agreement in the event of your death. Each beneficiary designation
for such purpose will revoke all such prior designations. Beneficiary
designations must be properly completed on a form prescribed by the Committee
and must be filed with the Company during your lifetime. If you have not
designated a beneficiary, your rights under this Agreement will pass to and may
be exercised by your estate.

 

6.       Tax Withholding. The Company will withhold from payment made under this
Agreement an amount sufficient to satisfy the minimum statutory Federal, state,
and local tax withholding requirements relating to payment on account of your
Performance Shares.

 

7.       Adjustments. In accordance with Section 4.4 of the Plan, the Committee
will make appropriate adjustments in the terms and conditions of your
Performance

 

3



Shares in recognition of a corporate event or transaction affecting the Company
(such as a common stock dividend, common stock split, recapitalization, payment
of an extraordinary dividend, merger, consolidation, combination, spin-off,
distribution of assets to stockholders other than ordinary cash dividends,
exchange of shares, or other similar corporate change), to prevent unintended
dilution or enlargement of the potential benefits of your Performance Shares.
The Committee's determinations in this regard will be conclusive.

 

 

8.

Timing of Payment.

 

(a)    This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly. If Shares are to be paid to you, you will receive
evidence of ownership of those Shares.

 

(b)    If payment is due and payable under Section 2(b), it will be made as soon
as practicable following your death.

 

(c)    If payment is due and payable under Section 2(d), it will be made six (6)
months after the termination of your employment (or six (6) months after your
"separation from service" under Code Section 409A, if that is a different date).

 

(d)    If payment is due and payable under Section 3, and the Change of Control
that causes payment to be due and payable is a "change of control" as defined
under Code Section 409A, such sum shall be paid to you within thirty (30) days
of your separation of employment. If payment is due and payable under Section 3,
and the Change of Control that causes payment to be due and payable is not a
"change of control" as defined under code Section 409A, such sum shall be paid
to you six (6) months after the termination of your employment (or six (6)
months after your "separation from service" under Code Section 409A, if that is
a different date).

 

(e)    If payment is due and payable under the Standard Performance Terms,
payment will be made as soon as practicable in the calendar year after the end
of the Secondary Performance Period.

 

9.       Dividend Equivalents. [After the Initial Performance Period,] [(T)he
Performance Shares will be credited with dividend equivalents equal to amount of
cash dividend payments that would have otherwise been paid if the shares of the
Company's common stock represented by the Performance Shares (including deemed
reinvested additional shares attributable to the Performance Shares pursuant to
this paragraph) were actually outstanding multiplied by 80% (the "Dividend
Equivalents"). These Dividend Equivalents will be deemed to be reinvested in
additional shares of the Company's common stock determined by dividing the
deemed cash dividend amount by the Fair Market Value (as defined in the Plan) of
a share of the Company's common stock on the applicable dividend payment date.
Such credited amounts will be added to the Performance Shares and will vest or
be forfeited in accordance with Section 2 based on the vesting or forfeiture of
the initial Performance Shares to which they are

 

4



attributable. In addition, the Performance Shares will be credited with any
dividends or distributions that are paid in shares of the Company's common stock
represented by the Performance Shares and will otherwise be adjusted by the
Committee for other capital or corporate events as provided for in the Plan.]
[(T)he Company will pay you a cash amount equal to the number of Performance
Shares [times 80%] [times the Initial Performance Factor] times the per share
quarterly dividend payments made to shareholders of the Company's common stock,
with such dividend equivalent payments to be made reasonably promptly after the
payment date of each quarterly dividend.]

 

10.     No Guarantee of Employment. This Agreement is not a contract of
employment and it is not a guarantee of employment for life or any period of
time. Nothing in this Agreement interferes with or limits in any way the right
of the Company or an Affiliates to terminate your employment at any time. This
Agreement does not give you any right to continue in the employ of the Company
or an Affiliate.

 

11.     Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Georgia, regardless of
the law that might be applied under principles of conflict of laws. Any action
to enforce this Agreement or any action otherwise regarding this Agreement must
be brought in a court in the State of Georgia, to which jurisdiction the Company
and you consent.

 

12.     Miscellaneous. For purposes of this Agreement, "Committee" includes any
direct or indirect delegate of the Committee as defined in the Plan and the word
"Section" refers to a Section in this Agreement. Any other capitalized word used
in this Agreement and not defined in this Agreement, including each form of that
word, is defined in the Plan. Any determination or interpretation by the
Committee pursuant to this Agreement will be final and conclusive. In the event
of a conflict between any term of this Agreement and the terms of the Plan, the
terms of the Plan control. This Agreement and the Plan represent the entire
agreement between you and the Company, and you and all Affiliates, regarding
your Performance Shares. No promises, terms, or agreements of any kind regarding
your Performance Shares that are not set forth, or referred to, in this
Agreement or in the Plan are part of this Agreement. In the event any provision
of this Agreement is held illegal or invalid, the rest of this Agreement will
remain enforceable. If you are an Employee of an Affiliate, your Performance
Shares are being provided to you by the Company on behalf of that Affiliate, and
the value of your Performance Shares will be considered a compensation
obligation of that Affiliate. Your Performance Shares are not Shares and do not
give you the rights of a holder of Shares. The issuance of Shares pursuant to
your Performance Shares is subject to all applicable laws, rules and
regulations, and to any approvals by any governmental agencies or national
securities exchanges as may be required. No Shares will be issued if that
issuance would result in a violation of applicable law, including the federal
securities laws and any applicable state or foreign securities laws.

 

13.     Amendments. The Committee has the exclusive right to amend this
Agreement as long as the amendment does not adversely affect any of your
previously-

 

5



granted Awards in any material way (without your written consent) and is
otherwise consistent with the Plan. The Company will give written notice to you
(or, in the event of your death, to your beneficiary or estate) of any amendment
as promptly as practicable after its adoption.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and you have executed this Agreement as set forth below.

 

TOTAL SYSTEM SERVICES, INC.

EXECUTIVE

 

 

[name]

 

By:

________________________

_______________________________

 

Signature

Title:

________________________

 

Date:

________________________

Date:

__________________________

 

 

6

 

 